Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

	The amendment filed December 3, 2021, is acknowledged and has been entered. Claim 75 has been canceled.  Claims 67-71, 76-79 and 83-86 have been amended.  
	Claims 67-74 and 76-88 are pending in the application and are under examination.

Grounds of Rejection Withdrawn

	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of rejection set forth in the previous Office action.

Grounds of Rejection Maintained


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 67-74 and 76-88 are rejected on the grounds of nonstatutory obviousness-type double 
The claims of the patent recite:

1. An antibody produced by the hybridoma of ATCC Deposit Designation PTA-10664 or an antigen-binding fragment thereof. 
2. An isolated antibody or antigen binding fragment thereof that specifically binds to CD37, wherein said antibody, or antigen binding fragment comprises the VH-CDR1, VH-CDR2, VH-CDR3, VL-CDR1, VL-CDR2, and VL-CDR3 polypeptide sequences of SEQ ID NOs: 4, 5, and 6 and SEQ ID NOs: 28, 29, and 30 respectively. 
15. The antibody or antigen binding fragment of claim 2, wherein the antibody or antigen binding fragment comprises the polypeptide sequences of SEQ ID NO:57 and SEQ ID NO:74.


Brate et al teach expressing antibodies recombinantly by cloning and transfecting heavy and light chain genes into vectors and host cells such as CHO and HEK-293 cells (see page 11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to clone the nucleic acids of the antibodies set forth in the claims of US Patent 8,765,917 and place them in vectors and host cells such as CHO and HEK-293 cells in order to produce them recombinantly.  In this case, the prior art recognizes that antibodies are commonly produced recombinantly, so making nucleic acids, vectors and host cells producing the claimed antibodies recombinantly would be seen as an obvious variation of the subject matter claimed in the patent. 



Claims 67-74 and 76-88 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-41 of US Patent 9,346,887 in view of US 2008/0311676 A1 (Brate et al).  Notably, the instant application was not pending before the issuance of the patent on the other application.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons: 
The claims of the patent disclose:

an antibody or antigen binding fragment thereof that specifically binds to CD37, wherein said antibody or fragment thereof comprises 



Brate et al teach expressing antibodies recombinantly by cloning and transfecting heavy and light chain genes into vectors and host cells such as CHO and HEK-293 cells (see page 11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to clone the nucleic acids of the antibodies set forth in the claims of US Patent 9,346,887 and place them in vectors and host cells such as CHO and HEK-293 cells in order to produce them recombinantly.  In this case, the prior art recognizes that antibodies are commonly produced recombinantly, so making nucleic acids, vectors and host cells producing the claimed antibodies recombinantly would be seen as an obvious variation of the subject matter claimed in the patent. 

Response to Arguments

	In the reply filed December 3, 2021, Applicant traverses these rejections and argues at page 10 that:
 	“the non-statutory double patenting rejections of this application over the '917 patent and the
'887 patent are incorrect because Applicant has proper 35 U.S.C. § 121 protection”. 
In response, 35 U.S.C. § 121 states, in part:

If two or more independent and distinct inventions are claimed in one application, the Director may require the application to be restricted to one of the inventions. If the other invention is made the subject of a divisional application which complies with the requirements of section 120 it shall be entitled to the benefit of the filing date of the original application. A patent issuing on an application with respect to which a requirement for restriction under this section has been made, or on an application filed as a result of such a requirement, shall not be used as a reference either in the Patent and Trademark Office or in the courts against a divisional application or against the original application or any patent issued on either of them, if the divisional application is filed before the issuance of the patent on the other application.

The last clause cited requires that “the divisional application is filed before the issuance of the patent on the other application”.  This divisional was filed December 17, 2018, while the ‘917 patent issued July 1, 2014, while the ‘887 patent issued May 24, 2016.  As the divisional application was not filed 


Conclusion

	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,
Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
December 30, 2021